Citation Nr: 0535147	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease (CAD) with hypertension, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to service connection for gastroesophageal 
reflux disease, tinnitus, hearing loss, allergies, Morton's 
neuroma, thumb injury, vertigo, skin cancer, weakness of both 
lower extremities, residuals of lightning strike, reduced 
blood circulation, fatigue, bursitis both hands, and service 
connection for arthritis of the hands, wrists, and elbows.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1958, and from December 1958 to December 1975, when 
he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Washington, DC 
that, in pertinent part, denied an increase in a 30 percent 
rating for CAD with hypertension, denied an increase in a 10 
percent rating for PTSD, and denied an increase in a 10 
percent rating for tension headaches.  The veteran appealed 
for increased ratings.  In an August 2003 rating decision, 
the RO granted a 30 percent rating for PTSD.

There is another issue which is not currently on appeal.  In 
its May 2003 rating decision, the RO also denied an increase 
in a 10 percent rating for traumatic arthritis of the lumbar 
spine.  The veteran was notified of this decision in May 
2003, and he submitted a notice of disagreement with respect 
to this issue in July 2003.  A statement of the case was 
issued in January 2004.  As a timely substantive appeal has 
not been received from the veteran on this issue, the issue 
is not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2005). 

The issues of entitlement to increased ratings for CAD with 
hypertension and for tension headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  In addition, as a notice of disagreement has been filed 
with the RO's May 2004 decision, but no statement of the case 
has yet been issued, the issues of entitlement to service 
connection for gastroesophageal reflux disease, tinnitus, 
hearing loss, allergies, Morton's neuroma, thumb injury, 
vertigo, skin cancer, weakness of both lower extremities, 
residuals of lightning strike, reduced blood circulation, 
fatigue, bursitis both hands, and service connection for 
arthritis of the hands, wrists, and elbows are also REMANDED.    
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The veteran's PTSD is 50 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in December 2001 and November 2002 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims, and the criteria to establish a higher rating.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; VA medical records; private 
medical records; and post-service military medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's service-connected PTSD as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a 
Global Assessment of Functioning score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The evidence shows the veteran served on active duty in the 
Army for many years, including service in Vietnam, during 
which he engaged in combat with the enemy. Among his 
decorations are the Combat Infantryman Badge and the Bronze 
Star Medal.

According to information on file, for almost 25 years after 
service, until 1999, the veteran held many jobs and had 
difficulty adjusting to civilian life after retirement from 
military service.  He completed a master's degree in 
psychological counseling.  Since 1999, the veteran has worked 
in Germany as a civilian employee of the U.S. Army.  He has 
reported that he likes his work because it gives his days 
structure and because he has no hobbies.  Socially, he has 
been married to the same woman for over 40 years.  He 
describes isolation from others.  The medical records on file 
do not show ongoing treatment for PTSD.

At a psychiatric examination performed for VA in March 2003 
by S. Volk, MD, the veteran complained of intrusive 
recollections and flashbacks from events during his combat 
service in Vietnam.  He said his sleep was often disturbed, 
and he often had anxiety dreams concerning his experiences in 
Vietnam.  He said he tried to subject himself to a certain 
discipline at work, so that he could keep his mind occupied 
with something in the present, because when he took a break, 
he had recurring and stressful memories of Vietnam.  He said 
that these memories had worsened in the past three years.  He 
said that after having flashbacks to Vietnam, he became 
enormously tense, suspicious, and sweated.  He avoided 
thinking about Vietnam, could not watch any film about 
Vietnam, and stayed away from groups who experienced similar 
things.  He said he had become very withdrawn and had only 
one or two friends, who were also Vietnam veterans.  He lived 
a very quiet life with his wife, and preferred to be alone.  
His wife missed the U.S. and the children and grandchildren, 
but he did not have any great desire to be so close to his 
family.  He said he was not as emotional as he used to be.  
He said he was easily irritated, and also had outbreaks of 
anger.  He said his work helped to stabilize him, but he was 
often tired and exhausted.  He attributed this tiredness to 
lack of sleep, as he often woke up during the night, and 
every morning at 4:30, and had done this for years.

On examination, the veteran was very reserved, cool and 
distanced.  At the beginning of the examination he seemed 
very tense.  His overall range of emotion was obviously 
reduced, and he tried to suppress his irritation during the 
interview.  His attention span was maintained throughout the 
examination, but his exhaustion was noted.  Psychological 
testing was performed, and showed that his concentration and 
attention in routine tasks was in the upper average area 
compared to the norm for his age group, but he had a highly 
fluctuating performance process.  The pertinent diagnosis was 
PTSD.  The examiner stated that the psychological test 
results showed massive impairment in his ability to tolerate 
mental strain.  The veteran tended toward massive anxiety and 
hypochondria regarding his physical problems.  His 
introspective ability and emotional resources were clearly 
limited, which made it much more difficult to deal 
constructively with anxiety and somatization problems.  With 
respect to his ability to perform, the veteran achieved a 
performance quantity that was above average, but this was 
achieved at the expense of quality.  The examiner stated that 
the veteran's social competence was positive as he had 
maintained a marriage for decades.  The examiner opined that 
the veteran's job was a coping strategy.  He recommended that 
the veteran receive psychotherapy and possibly 
psychopharmacological treatment.

By a statement dated in June 2003, the veteran said he was 
always depressed; he had panic attacks, and difficulty 
sleeping.

By a statement dated in July 2003, the veteran said he had 
recurring nightmares relating to Vietnam, and sometimes cried 
for no reason.  He also reported flashbacks to experiences in 
Vietnam, during which he became anxious and sometimes 
panicked.  He said he sometimes became disoriented and got 
lost on the way home from work.  He said that the episodes of 
disorientation had happened several times each month.  He 
contended that the examination report did not fully represent 
his PTSD symptoms, as the examination was conducted in German 
(which he did not speak) with the help of an interpreter.  He 
said that his marriage had undergone some very hard times.  
He reiterated his assertions in subsequent statements, adding 
that he also has memory difficulties.

The medical evidence shows some, but not all, of the typical 
symptoms listed in the rating schedule for a 50 percent PTSD 
rating.  There is a reasonable doubt that the veteran's PTSD 
symptoms result in occupational and social impairment with 
reduced reliability and productivity, as required for a 50 
percent rating.  Applying the benefit-of-the-doubt rule of 38 
U.S.C.A. § 5107(b), the Board finds that PTSD is 50 percent 
disabling, but no higher than this, within the meaning of the 
rating schedule.  Thus a higher rating of 50 percent for PTSD 
is granted.  However, the evidence does not establish that 
the veteran more nearly approximates the criteria for a 70 
percent rating.  The evidence does not establish deficiencies 
in most areas such as family, work, thinking, judgment, or 
mood.  He is working, has been married for many years, and 
the evidence simply does not show symptomatology of such 
severity as to constitute entitlement to a higher rating.


ORDER

An increased 50 percent rating for PTSD is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

With respect to the claims for increased ratings for CAD with 
hypertension, and 
for tension headaches, although further delay is regrettable, 
the Board finds that additional development is necessary 
prior to appellate review.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The veteran was last afforded a medical examination of his 
CAD with hypertension in February 2003, but this did not 
include all information necessary for rating the heart 
disease.  In this regard, the Board notes that the veteran 
resides in another country, and the examination was performed 
by a private physician for VA.  The rating criteria for heart 
disease are essentially the same under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (arteriosclerotic heart disease (CAD)) 
and Diagnostic Code 7017 (coronary bypass surgery).  The 
February 2003 examination did not provide all findings needed 
for rating the heart condition under these codes, such as the 
METs (metabolic equivalent units) level.  In view of this, 
another VA examination (or examination performed for VA) is 
warranted, and any additional post-service medical records 
should be obtained.  38 U.S.C.A. § 5103A(c), (d) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

With respect to the claim for an increased rating for tension 
headaches, the Board notes that an examination has not been 
performed to evaluate this condition since the veteran filed 
his claim for an increased rating.  The veteran contends that 
this disability has worsened, and thus a VA examination (or 
an examination performed for VA) must be performed to 
evaluate the current level of severity of this condition.  
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran is advised that he may submit pertinent evidence 
demonstrating that his CAD with hypertension and his tension 
headaches have worsened.  38 U.S.C.A. § 5103(a) (West 2002).

With respect to the issues of entitlement to service 
connection for gastroesophageal reflux disease, tinnitus, 
hearing loss, allergies, Morton's neuroma, thumb injury, 
vertigo, skin cancer, weakness of both lower extremities, 
residuals of lightning strike, reduced blood circulation, 
fatigue, bursitis both hands, and service connection for 
arthritis of the hands, wrists, and elbows, a review of the 
record reflects that the veteran submitted correspondence 
which constitutes disagreement with the May 2004 decision 
denying t hose claims.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for heart 
disease or headaches since June  2000.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should have the veteran 
undergo a VA cardiovascular examination 
(or an examination performed by a private 
or military physician on behalf of VA) to 
determine the current severity of his 
service-connected heart disorder (CAD 
with hypertension).  If possible, the 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating the 
veteran's heart disorder under Diagnostic 
Codes 7005 and 7017 should be reported in 
detail, such as the level of METs.  There 
should be exercise testing for METs, but 
if this cannot be done due to medical 
reasons, then the examiner should provide 
an estimation of the METs level.

3.  The RO should also have the veteran 
undergo a VA examination (or an 
examination performed by a private or 
military physician on behalf of VA) to 
determine the current severity of his 
service-connected tension headaches.  If 
possible, the claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the headaches under the rating 
criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 should be reported 
in detail.

4.  Thereafter, the RO should review the 
claims for increased ratings for CAD with 
hypertension and for tension headaches.  
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and he should be given an 
opportunity to respond, before the case 
is returned to the Board.

5.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issues of 
entitlement to service connection for 
gastroesophageal reflux disease, 
tinnitus, hearing loss, allergies, 
Morton's neuroma, thumb injury, vertigo, 
skin cancer, weakness of both lower 
extremities, residuals of lightning 
strike, reduced blood circulation, 
fatigue, bursitis both hands, and service 
connection for arthritis of the hands, 
wrists, and elbows (if he so desires) by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


